TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00477-CV


                  Chris Paladino and 4013 Clawson Road, LLC, Appellants

                                               v.

                                    City of Austin, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-20-004745, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Chris Paladino and 4013 Clawson Road, LLC have filed an

unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Byrne, Justice Triana, and Justice Kelly

Dismissed on Appellants’ Motion

Filed: October 8, 2021